Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action responsive to applicant’s election of 6/29/2022.  Claims 1-43 are pending.  Claims 1-22 and 31-42 are rejected.  Claims 23-30 and 43 are withdrawn from consideration.  

DETAILED ACTION
Election/Restriction
	Applicant's election of invention I without traverse of the restriction requirement on 6/29/2022 of 5/13/2022 is acknowledged and made final.
	 Claims 23-30 and 43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-2, 4-5, 12, 16-18, 20-21, 31-34, 39, 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lang (US 20180339602) which discloses all the claimed elements including: 
(re: cl 1) A method for replenishing an energy reserve of a vehicle of interest, the vehicle of interest being located in a zone of interest, the method comprising: emitting, from a computer system and towards a vehicle controller of the vehicle of interest, instructions to direct the vehicle of interest towards a specific replenishing station located in the zone of interest (¶46-transmits navigation instructions to vehicle),
whereby the specific replenishing station is assigned for replenishing the vehicle of interest based on a set of statistical data (¶25-navigation route determined for vehicle to travel to charging station).
(re: cl 2) whereby the set of statistical data includes data representing one or a combination of a trip length, a trip duration, a trip frequency, a vehicle characteristic, a vehicle energy reserve level, a distance between a location of a vehicle and a replenishing station or a replenishing station energetic availability (¶15-chrging opportunity within range; ¶21-chrging opportunity within range).(re: cl 4) whereby the specific replenishing station is assigned for replenishing the vehicle of interest based on a distance between a location of the vehicle of interest and the specific replenishing station (¶15-stations sorted by distance for selected charging opportunity).

(re: cl 5) whereby the specific replenishing station is assigned for replenishing the vehicle of interest based on an energetic availability of a plurality of replenishing stations located in the zone of interest. (¶18-larger number of stations available; ¶11- availability of time for a station -whether it will be sufficient to supply enough energy).

(re: cl 12) in a plurality of zones of interest, whereby each zone of interest is associated to a respective set of statistical data in the zone of interest (¶ 22- selects stations from a plurality of zip codes).

(re: cl 16) whereby the vehicle of interest is one of a plurality of vehicles located in the zone of interest and whereby each vehicle of the plurality of vehicles is subjected to the emitting step as a vehicle of interest. (¶44- driver transmits choice and confirms booking; ¶20- driver authorizes).

(re: cl 17) whereby the vehicles of the plurality of vehicles share some common characteristics (¶8-electric vehicle).

(re: cl 18) whereby the characteristics comprise one or more of an energy type, a power level or a mechanical structure (¶10-particular power capacity, type).
(re: cl 20) A method for replenishing an energy reserve of a vehicle of interest located in a zone of interest, the method comprising: generating or receiving from a remote computer system, by a vehicle controller of the vehicle of interest (¶46-vehicle receives information on the stations including route and availability),
 instructions to travel towards a specific replenishing station located in the zone of interest (¶46-transmits navigation instructions to vehicle),

whereby the specific replenishing station is assigned for replenishing the vehicle of interest based on a set of statistical data; and directing the vehicle of interest towards the specific replenishing station (¶25-navigation route determined for vehicle to travel to charging station).(re: cl 21) whereby the specific replenishing station is assigned for replenishing the vehicle of interest based on a level of the energy reserve  (¶21-selection made on the basis of vehicle state of charge).
. 
(re: cl 31) A computer system comprising a processor, 
a storage unit (¶31-memory),
a networking unit (¶12-network links)
and an instruction set to cooperate with the processor and the storage unit (¶30-program code in memory media for executing instruction)
to: emit, from the networking unit and towards a vehicle controller of a vehicle of interest located in a zone of interest (abstract, ¶7 -charging opportunity to driver). 
instructions to direct the vehicle of interest towards a specific replenishing station located in the zone of interest (¶46-sends driver navigation route to charging station),
 whereby the specific replenishing station is assigned for replenishing an energy reserve of the vehicle of interest based on a set of statistical data (¶25-navigation including charging stations as waypoints).

(re: cl 32) A specific replenishing station, the specific replenishing station being located in a zone of interest (¶22-selects station within a zip code),
 the specific replenishing station comprising a station controller (¶31-controller), 
the station controller comprising a station processing unit and a station memory(¶30-memory)
the station memory being connected to the station processing unit, the station memory comprising instructions which, when executed by the station processing unit (¶30-code instructions in memory).
cause the specific replenishing station to: replenish an energy reserve of a vehicle of interest located in the zone of interest (¶48-charges at station; ¶22- stations within zip code).
based on a set of statistical data (¶25-conditions, such as, for example, a maximum length of stay at a charging station).

(re: cl 33) whereby the energy is an electrical energy (¶15-output of electrical power).(re: cl 34) whereby the electrical energy is based on an available power and on an available charging time (¶8-“a charging station that is free in a specific period of time, that is, is available and accessible for charging the motor vehicle or the traction battery thereof. A charging opportunity for a specific period of time and the availability thereof in the period of time are therefore provided.”).
(re: cl 39) whereby the energy providing devices comprise energy providing devices of different ratings (¶10-particular power capacity, type).

(re: cl 42) A non-transitory machine-readable storage medium encoded with instructions executable by a processor, the machine-readable storage medium comprising: instruction (¶30-program code in memory for executing instruction)
to emit, from a networking unit of a computer system and towards a vehicle controller of a vehicle of interest located in a zone of interest, instructions to direct the vehicle of interest towards a specific replenishing station located in the zone of interest (¶46-transmits navigation instructions to vehicle),
whereby the specific replenishing station is assigned for replenishing an energy reserve of the vehicle of interest based on a set of statistical data (¶25-navigation route determined for vehicle to travel to charging station).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 3, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang (US 20180339602) in view of Tate, Jr et al. (20120158227) wherein Lang teaches the elements previously discussed and 
Tate, Jr et al. teaches any elements Lang lacks including:(re: cl 3) whereby the set of statistical data is in the form of a distribution or in the form of a cumulative density function (¶31-probability density on trip length based on historical driving; ¶23- “cumulative probability density function” on percentage of driving distances per a threshold distance). 
It would have been obvious at the effective time of the invention for Lang to use a cumulative density function in assigning charging stations for a vehicle to as high prevalence tendency are likely to be repeated and assigning station based on likelihood can result in less wasted travel time to stations as taught by Tate, Jr. et al..

Tate, Jr et al. teaches any elements Lang lacks including:
(re: cl 14) whereby the set of statistical data comprises data related to a total number of trips such that a high trip length portion of the total number of trips exceeds a high trip length threshold (¶23 proportion of tips exceeding a distance threshold).
It would have been obvious at the effective time of the invention for Lang to use data on trip proportion of high v. short length so as assign a vehicle needing long trips to a station that is likely to keep the vehicle from being stranded and complete its trip as taught by Tate, Jr. et al..

Tate, Jr et al. teaches any elements Lang lacks including:
(re: cl 15) whereby the set of statistical data comprises data related to a total number of trips such that a low trip length portion of the total number of trips is below a low trip length threshold. (¶23 proportion of tips below a distance threshold).
It would have been obvious at the effective time of the invention for Lang to use data on trip proportion of high v. short length so as assign a vehicle needing long trips to a station that is likely to keep the vehicle from being stranded and complete its trip as taught by Tate, Jr. et al..

	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang (US 20180339602) in view of Ramalho de Oliveira (US20180376305) wherein Lang teaches the elements previously discussed and 
Ramalho de Oliveira teaches any elements Lang lacks including:
(re: cl 6) whereby the specific replenishing station is assigned for replenishing the vehicle of interest based on levels of energy reserve of a plurality of vehicles (¶229- the several AVs may need to be prioritized according to their respective emergency rating; and/or other information, which relate to particular conditions—e.g., current fuel/charge level, which may be pertinent as the route may be to be adapted to the distance to charging stations).
It would have been obvious at the effective time of the invention for Lang to assign charging stations based on levels of energy reserve of a plurality of vehicles to keep vehicles needing charging from unduly competing for the same stations and times as taught by Ramalho de Oliveira.

	Claim(s) 7-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang (US 20180339602) in view of Tagaguchi et al. (20190126766) wherein Lang teaches the elements previously discussed and 
Tagaguchi et al. teaches any elements Lang lacks including:
(re: cl 7) comprising: defining vehicle proportions based on the set of statistical data, the vehicle proportions comprising at least a longer trip proportion and a shorter trip proportion, whereby the vehicle of interest is related to a vehicle proportion in accordance with a level of energy reserve of the vehicle of interest, whereby a higher level of energy reserve relates to a longer trip proportion (¶8 plans allocation based upon portion of short distance users; ¶9 long distance users with ¶15- dispatches based on long/short distance of vehicle).
It would have been obvious at the effective time of the invention for Lang to determine the proportion of trips of long and short distance and vehicle energy reserves and assign the vehicle to a charging station so the vehicle is less likely to run short of range and become stranded as taught by Tagaguchi et al..

Lang teaches:
(re: CL 8) comprising: regularly receiving updated versions of the set of statistical data; defining the vehicle proportions using machine learning (¶12- updates in availability or price).

(re: cl 9) whereby the specific replenishing station is one of a plurality of replenishing stations located in the zone of interest and whereby each replenishing station of the plurality of replenishing stations transmits an energetic availability to the remote computer system and whereby each replenishing station of the plurality of replenishing stations is comprised in one of a plurality of energetic availability categories (¶22- lists charging stations available within zip code; ¶9- transmits from database about charging station; 10 the data may be power capacity , kind of opportunity).

Tagaguchi et al. teaches any elements Lang lacks including:
(re: cl 10) whereby the plurality of energetic availability categories comprises a lower energetic availability category and a higher energetic availability category, whereby the vehicle of interest is assigned a specific replenishing station comprised in the higher energetic availability category if the vehicle of interest is related to a longer trip proportion (¶8 plans allocation based upon portion of short distance users; ¶9 long distance users with ¶15- dispatches based on long/short distance of vehicle)..
It would have been obvious at the effective time of the invention for Lang to assign charging stations based upon the energettic availability as it would detrimental to send a vehicle to a station lacking charge availability and could result in the vehicle becoming stranded as taught by Tagaguchi et al..

Tagaguchi et al. teaches any elements Lang lacks including:
 (re: cl 13) whereby the plurality of zones of interest comprises zones having differing densities of population (¶8-plans allocation based upon portion of short distance users; ¶9 long distance users with ¶15- dispatches based on long/short distance of vehicle).
It would have been obvious at the effective time of the invention for Lang to assign charging stations based upon zones having differing densities of populations to keep vehicles needing charging from unduly competing for the same stations and times as taught by Tagaguchi et al..

	Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang (US20180339602) in view of Tagaguchi et al. (20190126766) in further view of Ramot et al.   (US20200104965) wherein Lang in view of Tagaguchi et al teaches the elements previously discussed and further teaches:
 (re: cl 11) whereby the plurality of energetic availability categories comprises a lower energetic availability category and a higher energetic availability category (¶11- energy capacity available of the station).
Ramot et al.  teaches any elements Lang lacks including:
and whereby the specific replenishing station is assigned for replenishing the vehicle of interest based on levels of energy reserve of a plurality of vehicles (¶154-reservs charging slots for the pl;urality of vehicles premised upon the charge levels of all the vehicles; 6-reserves charging slots based on the charge levels of a plurality of vehicles).
It would have been obvious at the effective time of the invention for Lang to categorize availability to assign vehicles need high energy to high energy locations and avert those merely needing low energy needs to locations where they are not competing with those needing the high energy availability as taught by Ramot et al..

	Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang (US 20180339602) in view of McGrath et al. (US20160272074) wherein Lang teaches the elements previously discussed and 
McGrath et al. teaches any elements Lang lacks including:
(re: cl 19) whereby the plurality of vehicles comprises several vehicle groups, each group comprising vehicles sharing common characteristics, whereby at least one of the common characteristics differs from one vehicle group to another vehicle group, and whereby each group corresponds to a respective set of statistical data in the zone of interest (¶66 – group may be a category or type of vehicle or member of fleet of vehicle).
It would have been obvious at the effective time of the invention for Lang classify vehicles by a common feature as they can be used to identify which type of station to send the vehicle to or which station a fleet might have an account set up for charging the vehicle as taught by McGrath et al..

	Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang (US20180339602) in view of Klampf et al. (8949028) wherein Lang teaches the elements previously discussed and
Klampf et al. teaches any elements Lang lacks including:

(re: cl 22) whereby the specific replenishing station is assigned for replenishing the vehicle of interest based on one or both of a trip length of a requested transportation trip and a trip length to a starting point of the requested transportation trip (c7 L 56-67- selects route based on distance to travel and stations along the way, c3 L 4-15- charging station given a weight). 
It would have been obvious at the effective time of the invention for Lang to 
Select charging stations based on trip length so as to let a long distance vehicle meet its distance requirement without becoming stranded and send vehicles needing short trip to resources that to do not compete with the vehicles needing a long distance schedule Categorieze availability to assign vehicles need high energy to high energy locations and avert those merely needing low energy needs to locations where they are not competing with those needing the high energy availability as taught by Klampf et al..

	Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang (US20180339602) in view of Gurunathan et al. (10873099) wherein Lang teaches the elements previously discussed and 
Gurunathan et al. teaches any elements Lang lacks including:
(re: cl 35) whereby the specific replenishing station comprises swappable batteries (c10L6-c11L7-exchangable batteries).
It would have been obvious at the effective time of the invention for Lang to have swappable batteries at the recharging station as battery swaps can be faster than recharges and can quickly send the vehicle needing energy on its way as taught by Gurunathan et al.

	Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang (US20180339602) in view of Yamada et al. (US 20200403444) wherein Lang teaches the elements previously discussed and 
Yamada et al. teaches any elements Lang lacks including:(re: cl 36) whereby the energy is in the form of hydrogen (¶44-ev replenishment energy can be hydrogen).
It would have been obvious at the effective time of the invention for Lang to Have a recharging station supplying hydrogen as hydrogen can be quickly loaded into the vehicle and can quickly send the vehicle needing energy on its way as taught by Yamada et al.

	Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang (US20180339602) in view of Schumacher (US20210074094) wherein Lang teaches the elements previously discussed and 
Schumacher teaches any elements Lang lacks including:(re: cl 37) whereby at least some of the replenishing station of the plurality of replenishing stations are mobile replenishing stations (¶66- mobile charging station position with vehicle; ¶83-mobile charging station position with vehicle).
It would have been obvious at the effective time of the invention for Lang to use a mobile charging station to rescue a stranded discharged vehicle at its site of stranding as taught by Schumacher.

	Claim(s) 38, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang (US 20180339602) in view of Wang et al. (US20200391608) wherein Lang teaches the elements previously discussed and 
Wang et al. teaches any elements Lang lacks including:
(re: cl 38) whereby the specific replenishing station comprises a plurality of energy providing devices (¶41- plurality of charging connectors).
It would have been obvious at the effective time of the invention for Lang to have a plurality of energy providing devices to accommodate differing input ports and differing energy requirements as taught by Wang et al..

Wang et al. teaches any elements Lang lacks including: 
(re: cl 40) whereby the replenishing station energy is configured to match a specific energy providing device to the vehicle of interest (¶41-plurality of charging connectors).
It would have been obvious at the effective time of the invention for Lang to Have a configuration to match a specific vehicle of interest to accommodate differing input ports and differing energy requirements as taught by Wang et al..

	Claim(s) 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang (US20180339602) in view of Ricci et al. (US20170141368) wherein Lang teaches the elements previously discussed and 
Ricci et al. teaches any elements Lang lacks including:
(re: cl 41) whereby the replenishing station is a replenishing vehicle (#270 fig. 11; #280 fig. 10).
It would have been obvious at the effective time of the invention for Lang to have the charging station as a vehicle to rescue a stranded discharged vehicle at its site of stranding or let a charge receiving vehicle charge while travelling as taught by Ricci et al..

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MICHAEL E BUTLER whose telephone number is (571)272-6937.
The examiner can normally be reached on Tuesday, Wednesday, or Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing
using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.E.B/Examiner, Art Unit 3655

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655